Title: From Thomas Jefferson to Francis Hopkinson, 13 March 1789
From: Jefferson, Thomas
To: Hopkinson, Francis



Dear Sir
Paris Mar. 13. 1789.

Since my last, which was of Dec. 21. yours of Dec. 9. and 21. are received. Accept my thanks for the papers and pamphlets which accompanied them, and mine and my daughter’s for the book of songs. I will not tell you how much they have pleased us nor how well the last of them merits praise for it’s pathos, but relate a fact only, which is that while my elder daughter was playing it on the harpsichord, I happened to look towards the fire and saw the younger one all in tears. I asked her if she was sick? She said “no; but the tune was so mournful.”—The Editor of the Encyclopedie has published something as to an advanced price on his future volumes, which I understand alarms the subscribers. It  was in a paper which I do not take and therefore I have not yet seen it, nor can say what it is.—I hope that by this time you have ceased to make wry faces about your vinegar, and that you have received it safe and good. You say that I have been dished up to you as an antifederalist, and ask me if it be just. My opinion was never worthy enough of notice to merit citing: but since you ask it I will tell it you. I am not a Federalist, because I never submitted the whole system of my opinions to the creed of any party of men whatever in religion, in philosophy, in politics, or in any thing else where I was capable of thinking for myself. Such an addiction is the last degradation of a free and moral agent. If I could not go to heaven but with a party, I would not go there at all. Therefore I protest to you I am not of the party of federalists. But I am much farther from that of the Antifederalists. I approved from the first moment, of the great mass of what is in the new constitution, the consolidation of the government, the organisation into Executive, legislative and judiciary, the subdivision of the legislative, the happy compromise of interests between the great and little states by the different manner of voting in the different houses, the voting by persons instead of states, the qualified negative on laws given to the Executive which however I should have liked better if associated with the judiciary also as in New York, and the power of taxation. I thought at first that the latter might have been limited. A little reflection soon convinced me it ought not to be. What I disapproved from the first moment also was the want of a bill of rights to guard liberty against the legislative as well as executive branches of the government, that is to say to secure freedom in religion, freedom of the press, freedom from monopolies, freedom from unlawful imprisonment, freedom from a permanent military, and a trial by jury in all cases determinable by the laws of the land. I disapproved also the perpetual reeligibility of the President. To these points of disapprobation I adhere. My first wish was that the 9. first conventions might accept the constitution, as the means of securing to us the great mass of good it contained, and that the 4. last might reject it, as the means of obtaining amendments. But I was corrected in this wish the moment I saw the much better plan of Massachusets and which had never occurred to me. With respect to the declaration of rights I suppose the majority of the United states are of my opinion: for I apprehend all the antifederalists, and a very respectable proportion of the federalists think that such a declaration should now be annexed. The enlightened part of Europe have given us  the greatest credit for inventing this instrument of security for the rights of the people, and have been not a little surprised to see us so soon give it up. With respect to the re-eligibility of the president, I find myself differing from the majority of my countrymen, for I think there are but three states of the 11. which have desired an alteration of this. And indeed, since the thing is established, I would wish it not to be altered during the life of our great leader, whose executive talents are superior to those I beleive of any man in the world, and who alone by the authority of his name and the confidence reposed in his perfect integrity, is fully qualified to put the new government so under way as to secure it against the efforts of opposition. But having derived from our error all the good there was in it I hope we shall correct it the moment we can no longer have the same person at the helm. These, my dear friend, are my sentiments, by which you will see I was right in saying I am neither federalist nor antifederalist; that I am of neither party, nor yet a trimmer between parties. These my opinions I wrote within a few hours after I had read the constitution, to one or two friends in America. I had not then read one single word printed on the subject. I never had an opinion in politics or religion which I was afraid to own. A costive reserve on these subjects might have procured me more esteem from some people, but less from myself. My great wish is to go on in a strict but silent performance of my duty: to avoid attracting notice and to keep my name out of newspapers, because I find the pain of a little censure, even when it is unfounded, is more acute than the pleasure of much praise. The attaching circumstance of my present office is that I can do it’s duties unseen by those for whom they are done.—You did not think, by so short a phrase in your letter, to have drawn on yourself such an egoistical dissertation. I beg your pardon for it, and will endeavor to merit that pardon by the constant sentiments of esteem & attachment with which I am Dear Sir, Your sincere friend & servant,

Th: Jefferson


P.S. Affectionate respects to Dr. Franklin Mr. Rittenhouse, their and your good families.

